 
  
1999 Bryan Street, Suite 1200
Dallas, Texas 75201
United States
T +1.214.638.0145
F +1.214.638.0447
www.jacobs.com



dhicktonofferletterfi_image1.jpg [dhicktonofferletterfi_image1.jpg]


May 22, 2019
 
Ms. Dawne Hickton
148 Kenyon Road
Pittsburgh, PA 15205


Delivered via e-mail
 
Dear Dawne:
 
I am pleased to confirm our offer to you to join the team members at Jacobs
Engineering Group Inc. in our Washington, DC office as Executive Vice President,
Chief Operating Officer and President of the Aerospace, Technology and Nuclear
(ATN) line of business. In this role, you will have leadership responsibility
and oversight of ATN, Innovation, Information Technology and International and
Federal Government Relations. You will report directly to Steve Demetriou, Chair
and Chief Executive Officer. Your employment is conditional upon your acceptance
of the terms and conditions outlined in this letter and the attached Employee
Acceptance Statement. We are excited to have you join the Jacobs team, and we
are confident that your experience will contribute to our success.
 
Below are the compensation elements offered to you as approved by the Human
Resource & Compensation Committee of the Board:
•
Your effective date of hire will be June 3, 2019.

•
You will be paid a biweekly rate of $28,846.15 for an annual starting salary of
$750,000.00. Compensation for executive officers at this level is reviewed
annually by the Human Resource & Compensation Committee of the Board and
compensation is based on individual merit and market competitiveness. The
position is classified as exempt. 

•
Participation in Jacobs’ Management Incentive Plan (MIP) with an incentive
target of 100% of your base salary ($750,000).  Your fiscal year (“FY”) 2019
opportunity will be prorated in accordance with your start date.  Annual
incentives are based on position and are subject to performance and other
requirements as described in the terms and conditions of the plan. 

•
A FY2019 Long Term Incentive (LTI) award of $2.0M prorated to $925,000.  As per
our practice for executives at your level, 40% of the LTI value ($370,000) will
be granted as restricted stock units (RSUs) and 60% of the LTI value ($555,000)
will be granted as performance stock units (PSUs). In addition, replacement
grants totaling $101,012 for certain Jacobs equity grants associated with your
Board of Director role, for which you have forfeited, will be included in the
RSU grant. Below is the breakout of both RSUs and PSUs:










--------------------------------------------------------------------------------








dhicktonofferletterfi_image1.jpg [dhicktonofferletterfi_image1.jpg]


Restricted Stock Units (RSUs) - $471,012 will be granted on your first day of
employment and will vest 25% on each anniversary of the grant date, subject to
your continued employment. The specific number of RSUs will be determined based
on the closing stock price on the grant date.
Performance Stock Units (PSUs) - $555,000 Performance Stock Units (PSUs) with a
three-year performance period ending November 2021 based on the same performance
targets as the fiscal 2019 grants to the Company’s senior management in November
2018.
•
Eligibility to participate in the Jacobs’ Executive Deferral Plan (EDP), subject
to the terms and conditions of the plan. This voluntary plan is reserved for a
select group of management and highly compensated employees. The Executive
Deferral Plan is a “non-qualified” plan which assists participants in achieving
retirement income objectives in a tax efficient way. Current tax laws limit the
amount of compensation that employees can tax defer under “qualified” benefit
programs, such as a 401(k) plan. The EDP allows participants to defer up to 50
percent of their base pay, up to 50 percent of their annual bonus and 100% of
LTI awards. We will provide you with enrollment materials separately from this
letter. If you are interested in deferring your LTI awards this year, you must
make your election prior to your start date. Otherwise, cash deferral elections
must be made during your first 30 days of employment. All elections, once made,
are irrevocable until the next EDP plan year enrollment and elections period; we
encourage you to obtain your own tax advice relative to whether to participate
and at what deferral levels in the EDP.

•
Jacobs provides paid time off (PTO). You will receive 25 days per year of PTO as
part of the benefits program.



Relocation benefits will be outlined in a separate Relocation Agreement.
 
You will be eligible to participate in the US based employee benefits program
described in the enclosed benefits brochure. In addition, you will be eligible
to receive financial planning support through a Jacobs provided partner. You
will also be eligible for a company-paid annual executive physical. We will
provide you information on these two programs separately. If you have questions
about benefits items related to this offer, please contact me at 303-887-8012.


The HRCC has approved your participation, subject to its terms, in the Jacobs
Engineering Group Inc. Executive Severance Plan (“Executive Severance Plan”)
attached.  Additionally, as we agreed, during your first year of employment,
should Jacobs decide to terminate your employment for a reason other than Cause
(as Cause is defined in the Executive Severance Plan), Jacobs will provide you
paid notice of such termination equal to the number of days remaining in your
first year of






Offer Letter – Dawne Hickton    2

--------------------------------------------------------------------------------








dhicktonofferletterfi_image1.jpg [dhicktonofferletterfi_image1.jpg]


employment.  In such an unlikely event, you agree that the notice period can be
either working or non-working (garden leave), as determined by Jacobs in its
sole discretion.  Any such paid notice period would be in addition to any
payments that you may otherwise be eligible for under the Executive Severance
Plan.  For the avoidance of any doubt, this notice period commitment by Jacobs
to you will sunset and terminate on your one-year employment anniversary with
Jacobs.
Please review the enclosed Employee Acceptance Statement, which notes our
conditions of employment and your rights and responsibilities. None of the
provisions of this letter or any other Jacobs Policy or procedure will be
construed as an employment agreement.  Jacobs is an employer at will, wherein
either party may terminate the employment relationship with or without cause at
any time. 
 
If you agree to the foregoing terms of employment and accept this conditional
offer, please accept this offer by May 24, 2019.  By accepting this offer you
also acknowledge that you are not relying on any promises or representations
other than those set forth above in deciding to accept this conditional offer of
employment.  
 
Dawne, we are very pleased at the prospect of you joining us and becoming a
member of our Jacobs executive leadership team.
 
 
Sincerely,


/s/ Shelie Gustafson
 
Shelie Gustafson     
Senior Vice President, Chief Human Resources Officer 
  
 
 
I hereby accept the terms and conditions of this offer letter.
 




_/s/ Dawne Hickton__________________________________        _May 24, 2019______
Dawne Hickton                    Date






ATTACHMENTS:
Executive Severance Policy






Offer Letter – Dawne Hickton    3

--------------------------------------------------------------------------------








dhicktonofferletterfi_image1.jpg [dhicktonofferletterfi_image1.jpg]


2019 Benefits Guide
2019 Employee rate sheet
2019 Holiday schedule
2019 Bi-weekly calendar






Offer Letter – Dawne Hickton    4

--------------------------------------------------------------------------------








dhicktonofferletterfi_image1.jpg [dhicktonofferletterfi_image1.jpg]


 
EMPLOYEE ACCEPTANCE STATEMENT
 
 
The following information addresses Jacobs’ employment requirements and your
rights and responsibilities. Jacobs is an employer at will; wherein, either
party may conclude the employment relationship at any time.
 
Equal Employment Opportunity
Jacobs provides a workplace free of discrimination and harassment. Our Equal
Employment Opportunity and Affirmative Action Programs promote equality in the
design and administration of personnel actions, such as recruitment,
compensation, benefits, transfers and promotions, training, and social and
recreational programs. These activities shall be administered equitably without
regard to race, color, religion, gender, national origin, age, sexual
orientation, gender identity, disability, veteran status or any other
characteristic protected by country, regional or local law.

Any employee with questions or concerns about any type of discrimination in the
workplace is encouraged to bring these issues to the attention of his/her
immediate supervisor, the Human Resources Department, the Compliance Officer
and/or the Integrity Hotline. Employees can raise concerns and make reports
without fear of reprisal. Anyone found to be engaging in any type of unlawful
discrimination will be subject to disciplinary action up to and including
termination of employment.
 
References
Employment is conditional upon completion of an application of employment.
Employment is also conditional upon satisfactory reference checks and/or
background screening, as appropriate. You authorize any and all persons,
schools, companies, and other organizations to supply Jacobs with any
information they have concerning you as it relates to employment eligibility and
qualifications and release them from liability with respect thereto. You agree
that if Jacobs finds any misrepresentation or is dissatisfied with the results
of any portion of this review, any offer of employment may be withdrawn or
employment terminated.
 
Employment Eligibility
As a requirement of the U.S. Immigration Reform and Control Act of 1986, all
employees hired to work in the United States must show evidence of employment
eligibility and identity. Employment is conditional upon your ability to verify
your eligibility for employment with Jacobs in the United States. During the
onboarding process, you will be asked to provide information and acceptable
documents in order to complete the Form I-9, Employment Eligibility
Verification.  The list of acceptable documents can be found on the form which
can be found on the U.S. Citizenship and Immigration Services web site at
www.uscis.gov/i-9.  Please be prepared to comply with this requirement within
three (3) business days of starting work.






Offer Letter – Dawne Hickton    5

--------------------------------------------------------------------------------








dhicktonofferletterfi_image1.jpg [dhicktonofferletterfi_image1.jpg]


  
Drug-Free Workplace
You understand that in accordance with Jacobs’ policy, employment is conditional
upon you passing a pre-employment drug screen prior to your start date.
 
Confidentiality and Business Conduct
As a further condition of employment and as part of your Onboarding process, you
will be asked to read and acknowledge a Confidentiality Agreement and the Jacobs
Corporate Policy concerning Business Conduct.
 
31 Day Benefits Rule (Applies to Benefits-Eligible Employees only)
Due to Section 125 of the IRS Regulations, employees are required to enroll in
benefits within 31 days of eligibility.  Your date of eligibility is your date
of hire mentioned in the above letter.   Benefits are effective on the first of
the month coincident with or following your date of hire.  You have 31 days from
the date of your eligibility to enroll in benefits.  If you do not enroll by
this deadline, you will waive your privilege to participate in those Jacobs
benefits for which no enrollment election was made.  You will not be able to
make any changes or elect benefits UNLESS you experience an IRS Qualified Life
Event or during annual enrollment (generally held in the fall for an effective
date of January 1).
 








Offer Letter – Dawne Hickton    6